Appeal by the City of New York from three decisions of the Workmen’s Compensation Board, dated July 17, 1945, February 2, 1946, and May 31, 1946, holding that the claimant, a playground director, employed by the Department of Parks, was covered by the Workmen’s Compensation Law. Since 1937, claimant’s duties required him, among other things, to gather swings and other playground apparatus for storage overnight. While so engaged and while lifting a wheelbarrow loaded with swings he felt a pain in the right side of the groin which developed into a hernia. Claimant was directed to and performed other duties such as putting up electric lights and climbing ladders. The Workmen’s Compensation Board directed an award in favor of the claimant. It was held that the employments were hazardous and that the claimant’s occupation was hazardous. The record justifies the conclusions reached. (Matter of Kaufman v. City of New York, 270 App. Div. 967.) Decision and award affirmed, with costs to the Workmen’s Compensation Board. All concur.